In an action in rem to foreclose tax liens under title 3 of article VII-A of the Tax Law, order of the County Court, Westchester County, striking out answer as sham and frivolous and decreeing the same to be a nullity, and judgment therein entered dispensing with sale and directing conveyance, unanimously affirmed, with $10 costs and disbursements. The pleading so struck out contained no denial of any allegation of the list of delinquent taxes and raised no issue thereon. It did not allege that the taxes had been paid or that the property was not subject to tax, nor did it allege any jurisdictional defect or invalidity in the tax or in the sale. A bare allegation of ownership and demand for severance does not constitute an answer within the purview of the act. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ.